Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150298                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  _________________________________________                                                              David F. Viviano
                                                                                                     Richard H. Bernstein,
  In re Contempt of KELLY MICHELLE DORSEY.                                                                           Justices

  _________________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                                SC: 150298
                                                                   COA: 309269
                                                                   Livingston CC Family Division:
                                                                   08-012596-DL
  TYLER MICHAEL DORSEY,
           Respondent,
  and
  KELLY MICHELLE DORSEY,
           Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 9, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the appellant’s challenge to the trial court’s order holding her in
  criminal contempt amounts to an impermissible collateral attack on the trial court’s
  January 14, 2011 order requiring her to submit to drug testing. See In re Hatcher, 443
Mich. 426, 438 (1993). The parties should not submit mere restatements of their
  application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
           p0930
                                                                              Clerk